    


WARRANT




THIS WARRANT ("WARRANT") TO PURCHASE SHARES IN THE CAPITAL OF CANCER GENETICS,
INC., A DELAWARE CORPORATION (THE “COMPANY”) IS ISSUED ON THE ISSUE DATE
PURSUANT TO THE TERMS OF THAT CERTAIN LOAN AND SECURITY AGREEMENT BETWEEN THE
COMPANY AND PARTNERS FOR GROWTH IV, L.P. (“PFG” AND SUCH AGREEMENT, THE “LOAN
AGREEMENT”). THIS WARRANT AND THE UNDERLYING SHARES ARE SOLD IN A PRIVATE
TRANSACTION, WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND REGULATIONS PROMULGATED THEREUNDER (THE "SECURITIES ACT") OR THE SECURITIES
LAWS OF ANY STATE, AND MAY BE OFFERED OR SOLD ONLY IF REGISTERED UNDER THE
SECURITIES ACT AND SUCH LAWS OR IF AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT AND SUCH LAWS IS AVAILABLE.


Company:
Cancer Genetics, Inc., a Delaware corporation (NASDAQ: CGIX
Warrant Stock:
Common Stock
Number of Shares:
Up to 265,957 shares, subject to adjustment
Exchange Price:
$2.82 per Share, subject to adjustment
Issue Date:
March 22, 2017
Expiration Date:
March 22, 2024



The term "Holder" shall initially refer to Partners for Growth IV, L.P., a
Delaware limited partnership, which is the initial holder of this Warrant and
shall further refer to any subsequent permitted holder of this Warrant from time
to time.


The Company does hereby certify and agree that in consideration of Holder’s
payment of $5,029 for this Warrant on the Issue Date (such dollar amount,
exclusive of the Exchange Price payable or creditable upon Exercise or Exchange
of this Warrant), Holder, or its permitted successors and assigns, hereby is
entitled, subject to Section 1.8 hereof, to Exchange or Exercise this Warrant in
the Company for up to Two Hundred Sixty-Five Thousand Nine Hundred Fifty-Seven
(265,957) shares of the Company’s Common Stock, par value $.0001 per share (the
“Warrant Stock”). This Warrant is subject to adjustment as set forth in this
Warrant. Capitalized terms used but not defined in this Warrant have their
meanings as set forth in the Loan Agreement defined in the heading between the
Company and Partners for Growth IV, L.P. (“PFG”), whether or not the Loan
Agreement is then in effect. When the term “convert” or “conversion” in relation
to the Warrant is used herein, it includes an Exchange and an Exercise, each as
defined in Section 1.3(a), below, as applicable.







--------------------------------------------------------------------------------





Section 1. Term, Price and Exchange of Warrant.


1.1 Term of Warrant. This Warrant shall be convertible for a period of seven (7)
years after the Issue Date (hereinafter referred to as the “Expiration Date”).


1.2 Exchange Price. The price per Share at which the shares of Warrant Stock are
issuable upon conversion of this Warrant shall be $2.82 per share of Warrant
Stock (the “Exchange Price”).


1.3 Conversion of Warrant.


(a) This Warrant may be exercised, in whole or in part, upon surrender of this
Warrant to the Company, together with the Election to Exchange or Exercise
attached hereto as Exhibit A (the “Election”) duly completed and executed with
“Exercise” selected as the mode of conversion, and upon payment to the Company
of the Exchange Price for the number of shares of Warrant Stock in respect of
which this Warrant is then being exercised (an “Exercise”). In whole or in part
in lieu of an Exercise, Holder may convert this Warrant on a cashless basis by
so indicating in the Election and proceeding in accordance with the remainder of
this Section 1.3 (an “Exchange”). In each above case, Holder shall surrender
this Warrant to the Company at its then principal offices, together with the
Election duly completed and executed.


(b)    Upon an Exchange, the Holder shall receive shares of Warrant Stock such
that, without the payment of any funds, the Holder shall surrender this Warrant
in exchange for the number of shares of Warrant Stock equal to “X” (as defined
below), computed using the following formula:
Y * (A-B)
X = _______________
A
Where


X =    the number of shares of Warrant Stock to be issued to Holder
Y =     the number of shares of Warrant Stock to be converted
under this Warrant
A =    the Fair Market Value of one share of Warrant Stock
B =     the Exchange Price (as adjusted to the date of such
calculations)
* =    multiplied by


(c)    For purposes of calculating Fair Market Value for purposes of Exchanging
this Warrant, the “Fair Market Value” of one share of Warrant Stock shall be (i)
if the Company’s securities become listed on a national or international stock
exchange, the average closing sale price reported on such exchange for such
listed securities during the 90-trading day period immediately prior to the date
Holder delivers its Election to the


2



--------------------------------------------------------------------------------





Company, or (ii) if the Company’s securities are traded over-the-counter, the
average of bid and ask price for such securities over the 90-trading day period
immediately prior to the day Holder delivers its Election to the Company, in
each case of (i) and (ii), above, if the shares of Warrant Stock are convertible
into such listed or over-the-counter traded securities other than on a
one-to-one basis, multiplied by the ratio at which one share of Warrant Stock
converts into such other security. If the Company’s securities are not listed or
traded as contemplated in clauses (i) or (ii), above, the Fair Market Value of a
share of Warrant Stock shall be the price per share that the Company could
obtain from a willing buyer of shares of Warrant Stock sold by the Company from
its authorized but unissued shares, initially as the Board of Directors of the
Company (“Board”) shall determine in its reasonable good faith judgment, subject
to Holder’s valuation rights below, to the extent applicable, but in no event
less than the price to which a holder of Warrant Stock would be entitled based
on an enterprise valuation of the Company (including its Subsidiaries if part of
a Group) as a going concern and the application of the rights, preferences and
privileges of the Company’s outstanding securities as set forth in the Company’s
Constitutional Documents without discount for minority, control or lack of
marketability. If at any time during the term of this Warrant the Company’s
stock is no longer traded on a Stock Market or, if it is so traded but the
Company is not current in the filing of its SEC Reports, and the Board relies on
an appraisal (including a “409A” valuation) to determine the Fair Market Value
of the Warrant Stock, such determined Fair Market Value from such valuation may
not assume the automatic conversion of all convertible securities in deriving
such Fair Market Value but, instead, shall be based on enterprise value and
application of the rights, preferences and privileges of the Company’s
outstanding securities as set forth in the Company’s Constitutional Documents as
if the Company (or Group) were being sold in an Acquisition for cash to
determine what dollar value each class of security would receive upon such
Acquisition. If the Warrant is to be converted in connection with an Acquisition
(in fact), the Fair Market Value of a share of Warrant Stock shall be based on
the Acquisition consideration specified or implied in such Acquisition and shall
be the greater of (A) the value attributable to the Warrant Stock and (B) the
value attributable to the Company securities into which the shares of Warrant
Stock is (or may be) convertible (but subject to Holder’s conversion directly
into such other Company securities). If at any time during the term of this
Warrant the Company’s stock is no longer traded on a Stock Market or, if it is
so traded but the Company is not current in the filing of its SEC Reports and
Holder disagrees the Board's determination of Fair Market Value, Holder may
engage an independent appraiser to determine fair market value of the Warrant
Stock the foregoing basis at shared expense between the Company and Holder. If
the fair market value difference between the Board's determination and the
determination by the Holder's appraiser is less than 30%, then the average
between the two determinations shall be deemed to be the fair market value. If
the difference is 30% or more, then the parties shall agree a second appraiser,
with each party bearing half of the expense of such second appraiser, and the
determination of such appraiser shall be deemed to be the fair market value.
(d) In the event that Holder converts this Warrant in connection with a
transaction in which shares of the same class and series as the Warrant Stock
are converted into another security, Holder may effect a conversion directly
into such other security.


3



--------------------------------------------------------------------------------





(e) Subject to Section 2 hereof, upon delivery of the duly completed and
executed Election, the Company shall issue and deliver within three (3) business
days to Holder or such other person as Holder may designate in writing a
certificate or certificates or other legal evidence of Holder’s ownership of the
number of shares of Warrant Stock so acquired upon the conversion of this
Warrant. Such certificate(s) or other legal evidence shall be deemed to have
been issued and any person so designated to be named therein shall be deemed to
have become a stockholder of the Company and a holder of record of such shares
of Warrant Stock as of the date the Election is delivered to the Company. If
this Warrant is converted in part, a new warrant substantially identical to this
Warrant for the number of Shares not converted shall be promptly executed and
delivered to Holder by the Company.


1.4 Fractional Interests. The Company shall not be required to issue fractions
of shares of Warrant Stock upon the conversion of this Warrant. If any fraction
of a share of Warrant Stock would be issuable upon the conversion of this
Warrant (or any portion thereof), the Company shall purchase such fraction for
an amount in cash equal to the fair market value of a share of Warrant Stock as
determined by the Board in its reasonable judgment.


1.5    Certain Definitions. For purposes of this Warrant:
“Acquisition” means, in any single transaction or series of related
transactions: (i) any sale or other disposition (including exclusive license) of
all or substantially all of the assets of the Company in whatever form and
however consummated, (ii) any reorganization, consolidation, merger or
acquisition of the Company in which the Company is not the survivor, or (iii)
any liquidation or deemed liquidation under the Company’s Constitutional
Documents..
An “Affiliate” of, or person “affiliated” with, a specified Person, is a Person
that directly, or indirectly through one or more intermediaries, beneficially
owns or is beneficially owned, controls or is controlled by, or is under common
control with, the Person specified.
“Constitutional Documents” means the Company’s Certificate of Incorporation (as
amended and restated, as applicable), Bylaws and agreements between or among the
Company and holders of any class or series of its stock.
“Control” (including the terms “controlling”, “controlled by” and “under common
control with”) means the possession, direct or indirect through one or more
Affiliates, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership or voting of voting
securities, by contract, or otherwise.


“NASDAQ” means the Nasdaq Stock Market.
“Person” or “person” means any individual, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, association, corporation,
government, or any agency or political division thereof, or any other entity of
any kind.


4



--------------------------------------------------------------------------------





“SEC” means the United States Securities and Exchange Commission.
“SEC Reporting” means the reports required by the SEC to be filed and made
available to the public, including Form 10Q, 10K and 8K, as such reporting
requirements may be amended and supplemented time to time.
“Stock Market” shall mean the principal securities exchange on which a security
is listed or admitted to trading, including, without limitation, the New York
Stock Exchange, the NYSE-MKT, The Nasdaq Global Market, The Nasdaq Global Select
Market, The Nasdaq Capital Market, the OTC Bulletin Board or any tier of the OTC
Markets.
.     1.6    Automatic Conversion upon Expiration. Upon the Expiration Date, if
the Fair Market Value of a share of Warrant Stock exceeds the Exchange Price,
this Warrant shall automatically be deemed on and as of such date to be
Exchanged pursuant to Section 1.3 as to all shares of Warrant Stock (or such
other securities) for which this Warrant has become convertible and for which it
shall not previously have been converted for Warrant Stock (or if not then
outstanding, into such other class and series of securities into which the
Warrant Stock is then convertible), and the Company shall promptly deliver a
certificate or other legal evidence of ownership of the shares of Warrant Stock
(or such other securities) issued upon such Exchange to Holder.
1.7    Treatment of Warrant Upon Acquisition of Company. Without prejudice to
PFG’s right to convert this Warrant at any time at its option, upon the closing
of any Acquisition, the surviving entity shall, as a condition to the
Acquisition, either (i) assume the obligations under this Warrant, and this
Warrant shall then be convertible into the same securities as would be payable
for the shares of Warrant Stock issuable upon conversion of the unconverted
portion of this Warrant as if such shares of Warrant Stock were outstanding on
the record date for the Acquisition (and the Exchange Price and/or number of
shares of Warrant Stock shall be adjusted accordingly); or (ii) the surviving
entity in such Acquisition shall, upon initial closing of such Acquisition
purchase this Warrant at its “Fair Value” (the “Purchase Price”). For purposes
hereof, “Fair Value” means that value determined by the parties using a
Black-Scholes Option-Pricing Model (the “Black-Scholes Calculation”) with the
following assumptions: (A) a risk-free interest rate equal to the risk-free
interest rate at the time of the closing of the Acquisition (or as close thereto
as practicable), (B) a contractual life of the Warrant equal to the remaining
term of this Warrant as of the date of the announcement of the Acquisition, (C)
an annual dividend yield equal to dividends payable or declared on the
underlying shares of Warrant Stock (including securities into which the shares
of Warrant Stock may be convertible) during the term of this Warrant (calculated
on an annual basis), and (D) a volatility factor of the expected market price of
the Company’s Shares comprised of: (1) if the Company is publicly traded on a
national securities exchange, its volatility over the one year period ending on
the day prior to the announcement of the Acquisition, (2) if the Shares are
traded over-the-counter, its volatility over the one year period ending on the
day prior to the announcement of the Acquisition, or (3) if the Company is a
non-public company, the volatility, over the one year period prior to the
Acquisition, of an average of publicly-traded companies in the same


5



--------------------------------------------------------------------------------





or similar industry to the Company with such companies having similar revenues.
The Purchase Price determined in accordance with the above shall be paid upon
the initial closing of the Acquisition and shall not be subject to any
post-Acquisition closing contingencies or adjustments; provided, however, the
parties may take such post-Acquisition closing contingencies or adjustments into
account in determining the Purchase Price, and if the parties take any
post-Acquisition closing contingencies or adjustments into account, then upon
the partial or complete removal of those post-Acquisition closing contingencies
or adjustments, a new Black-Scholes Calculation would be made using all of the
same inputs except for the value of the Company’s Shares (as determined under
subclause (D)), and any increase in Fair Value (and, correspondingly, Purchase
Price), including, without limitation, as a result of any earn-out or escrowed
consideration, would be paid in full to Holder immediately after those
post-Acquisition closing contingencies or adjustments can be determined or
achieved.


1.8    Reduction in Number of Shares. If the Company meets or exceeds, for
calendar 2017, based on amounts as disclosed in the Company’s first SEC
Reporting made after December 31, 2017 (as adjusted for the definition of
Adjusted EBITDA), ninety percent (90%) of its consolidated Revenues and Adjusted
EBITDA as previously agreed between Lender and the Company for its 2017 fiscal
year, then the Number of Shares subject to this Warrant as set forth on page 1
hereto shall be reduced by twenty percent (20%) to 212,766 shares. Except if
convertible in connection with an Acquisition, until the Company’s satisfaction
of such performance conditions is determinable, Holder may convert this Warrant
for no more than eighty percent (80%) of the stated Number of Shares. “Revenues”
and “Adjusted EBITDA” have their meanings as previously agreed between Holder
and the Company.
Section 2. Exchange and Transfer of Warrant.
    
(a) This Warrant may be transferred, in whole or in part, without restriction,
subject only to (i) Holder’s compliance with applicable securities laws (which,
in the case of Affiliates, shall be deemed satisfied by Holder (and transferee)
certification of Affiliate status), and (ii) the transferee holder of the new
Warrant assuming the obligations of Holder set forth in this Warrant. A transfer
may be registered with the Company by submission to it of the annexed Assignment
Form attached hereto as Exhibit B duly completed and executed. After the
Company’s registration of a transfer of this Warrant, the Company will issue and
deliver to the transferee a new warrant (representing the portion of this
Warrant so transferred) upon the same terms and conditions as this Warrant and
in substantially identical form, which the Company will register in the new
holder’s name. In the event of registration of a partial transfer of this
Warrant, the Company shall concurrently issue and deliver to the transferring
holder a new warrant that entitles the transferring holder to the balance of
this Warrant not so transferred and that otherwise is upon the same terms and
conditions as this Warrant. Upon the delivery of this Warrant for transfer, the
transferee holder shall for all purposes become the holder of the new warrant
issued for the portion of this Warrant so transferred, irrespective of the date
of actual delivery of the new warrant representing the portion of this Warrant
so transferred.


6



--------------------------------------------------------------------------------







(b) In the event of the loss, theft or destruction of this Warrant, the Company
shall execute and deliver an identical new warrant to Holder in substitution
therefor upon the Company's receipt of (i) evidence reasonably satisfactory to
the Company of such event, and (ii) if requested by the Company, an indemnity
agreement in reasonable and customary form.


(c) The Company shall pay its own and all Holder’s reasonable costs and expenses
incurred in connection with the conversion, transfer or replacement of this
Warrant, including, without limitation, securities compliance, the costs of
preparation, execution and delivery of a new warrant and of certificates or
other legal evidence of all Warrant Stock.


Section 3. Certain Covenants.


(a)    The Company shall ensure that any approval of its stockholders required
for issuance of this Warrant and of the shares of Warrant Stock issuable upon
conversion hereof (which shall, for the avoidance of doubt, include any
securities into which shares of Warrant Stock are or become convertible) remains
in full force and effect until the earlier of conversion or the Expiration Date.


(b)    The Company will not, by amendment of its Constitutional Documents or
through reorganization, consolidation, merger, amalgamation, sale of assets or
otherwise, avoid or seek to avoid the observance or performance of any of the
terms of this Warrant. Without limiting the foregoing, the Company will from
time to time take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue shares of Warrant Stock upon the
conversion of this Warrant.


(c)    If at any time during the term of this Warrant the Company’s stock is no
longer traded on a Stock Market or, if it is so traded but the Company is not
current in the filing of its SEC Reports and for so long as Holder or any of its
Affiliates holds this Warrant and/or the Warrant Stock, the Company shall
deliver to Holder (i) such reports as it provides to any holders of securities
of the same class and series as the Warrant Stock, as and when delivered to such
holders, (ii) copies of any and all valuations performed of the Company or the
value of its stock (including for purposes of Section 409A of the Internal
Revenue Code), as and when such valuations are made available to the Company,
and (iii) quarterly and annual financial statements and such other information
as such Holder may reasonably request and that the Company may lawfully provide
at such time under applicable securities laws.


(d)    The Company shall not treat the Warrant or the shares of Warrant Stock as
being granted or issued as property transferred in connection with the
performance of services or otherwise as compensation for services rendered.




7



--------------------------------------------------------------------------------





(e)    The Company shall not characterize the Warrant as an ownership interest
in the Company or Holder as a stockholder of the Company until such time as
Holder converts the Warrant for shares of Warrant Stock.


Section 4.    Adjustments to Number of Shares of Warrant Stock, Etc.


4.1 Adjustments. In order to prevent dilution of the rights granted hereunder,
the Number of Shares and Exchange Price shall be subject to adjustment from time
to time in accordance with this Section 4. Upon each adjustment of the Exchange
Price pursuant to this Section 4, Holder shall thereafter be entitled to acquire
upon conversion, at the Exchange Price resulting from such adjustment, the
number of shares of Warrant Stock obtainable by multiplying the Exchange Price
in effect immediately prior to such adjustment by the number of shares of
Warrant Stock acquirable immediately prior to such adjustment and dividing the
product thereof by the new Exchange Price resulting from such adjustment.


4.2 Subdivisions, Combinations and Stock Dividends. If the Company shall at any
time subdivide by split-up or otherwise, the class and series of Company
securities into which the Warrant could then be converted into a greater number
of shares, or issue additional securities as a dividend, bonus issue or
otherwise with respect to such securities into which the Warrant could be
converted, then the Exchange Price in effect immediately prior to such
subdivision or share dividend or bonus issue shall be proportionately reduced
and the number of shares acquirable upon exchange hereunder shall be
proportionately increased. Conversely, if the class and series of Company
securities into which the Warrant could then be converted are combined into a
smaller number of shares, the Exchange Price in effect immediately prior to such
combination shall be proportionately increased.


4.3 Reclassification, Exchange, Substitutions, Etc. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exchange or exercise of this
Warrant, Holder shall be entitled to receive, upon conversion of this Warrant,
the number and kind of securities and property that Holder would have received
for the Warrant Stock if this Warrant had been converted immediately before such
reclassification, exchange, substitution, or other event. Such an event shall
include any automatic conversion of the outstanding or issuable securities of
the Company of the same class or series as the Warrant Stock to Common Stock
pursuant to the Company’s Constitutional Documents upon the closing of a public
offering of the Company's Common Stock. The Company or its successor shall
promptly issue to Holder an amendment to this Warrant setting forth the number
and kind of such new securities or other property issuable upon exchange or
exercise of this Warrant as a result of such reclassification, exchange,
substitution or other event that results in a change of the number and/or class
of securities issuable upon exchange or exercise of this Warrant. The amendment
to this Warrant shall provide for adjustments (as determined in good faith by
the Company’s Board of Directors) which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 4 including, without
limitation, adjustments to the Warrant Price and to the number of securities or
property issuable upon exchange of the new Warrant. The provisions of Sections
4.2 and 4.3 shall similarly apply to successive


8



--------------------------------------------------------------------------------





subdivisions, combinations, Share dividends, distributions, reclassifications,
exchanges, substitutions, and dilutive events.


4.4 Notices of Record Date, Etc. In the event that the Company shall:


(1)     declare or propose to declare any dividend upon Company securities,
whether payable in cash, property, shares or other securities and whether or not
a regular cash dividend, or


(2) offer for sale any additional shares of any class or series of the Company’s
stock or securities exchangeable for or convertible into such stock in any
transaction that would give rise (regardless of waivers thereof) to pre-emptive
rights of any class or series of shareholders, or


(3)     effect or approve any reclassification, exchange, substitution or
recapitalization of the capital shares of the Company, including any subdivision
or combination of its outstanding stock, or consolidation or merger of the
Company with, or sale of all or substantially all of its assets to, another
corporation, or to liquidate, dissolve or wind up (including an assignment for
the benefit of creditors) or a reorganization of the Company, or


(4)    fail to be current and timely in its SEC Reporting, or suffer a delisting
of its securities or other event that would substantially eliminate a trading
market in the Company’s common stock that exists on the Issue Date, or


(5)    offer holders of registration rights the opportunity to participate in
any registration of the Company’s securities or any public offering of the
Company’s securities,


then, in connection with such event, the Company shall give to Holder:


(i) at least ten (10) days prior written notice of the date on which the books
of the Company shall close or a record shall be taken for such a distribution or
offer in respect of the matters referred to in (1) or (2) above, or for
determining rights to vote in respect of the matters referred to in (3) above;


(ii) in the case of the matters referred to (4), above, written notice promptly
following the filing of any SEC Reporting required in connection with such
events and if the Company is not then subject to SEC Reporting or is not current
in its SEC Reporting, then notice on the day that such SEC Reporting would
otherwise have been due; and


(iii) in the case of the matters referred to in (3) and (5), above, the greater
of (A) ten (10) days prior written notice of the date when the same is
anticipated to be consummated and (B) the date that notice of the same is or is
required to be given to any stockholder.
 




9



--------------------------------------------------------------------------------





Such notice in accordance with the foregoing clause (1) shall also specify, in
the case of any such distribution, the date on which the holders of Company
securities shall be entitled thereto and the terms of such distribution. Each
such written notice shall be given in accordance with Section 9.


4.5 Equitable Adjustments by Board. If any event occurs that does not fall
within the generic corporate transaction terms used in this Section 4 (such as
merger or reorganization) but is within the rationale of adjustment provisions
generally in warrants as maintaining the economic value of the warrant and
underlying equity shares relative to other holders of equity, then the Board
shall make an adjustment in the application of such provisions so that the
effect of such event on the rights and economics of Holder are not disadvantaged
relative to the rights and economics of equity holders generally.


4.6 Officer’s Statement as to Adjustments. Whenever the Number of Shares subject
to this Warrant is required to be or is adjusted as provided in Section 4, the
Company shall forthwith file at the office designated for the conversion of this
Warrant a statement, signed by the chief financial officer of the Company,
showing in reasonable detail the facts requiring such adjustment and the number
of issuable shares of Warrant Stock that will be effective after such
adjustment. If such notice relates to an adjustment resulting from an event
referred to in Section 4.3, such notice shall be included as part of the notice
required to be mailed or published under the provisions of Section 4.4.


4.7 Issue of Securities other than Warrant Stock. In the event that at any time,
as a result of any adjustment made pursuant to Section 4, Holder thereafter
shall become entitled to receive any securities of the Company, other than
Warrant Stock, thereafter the number of such other securities so receivable upon
conversion of this Warrant shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the Warrant Stock contained in Section 4.


Section 5. Rights of the Warrant Holder.


This Warrant shall entitle Holder, upon Conversion, to the benefit of all rights
as are applicable to any stockholder of the Company holding shares that are the
same class and series as the Warrant Stock.


Section 6.    Representations, Warranties and Covenants of the Company. The
Company represents and warrants to, and covenants with, Holder that:


6.1     Corporate Power; Authorization. The Company has all requisite corporate
power and has taken all requisite corporate action to execute and deliver this
Warrant, to issue the Warrant and Warrant Stock and to carry out and perform all
of its obligations hereunder. This Warrant has been duly authorized, executed
and delivered on behalf of the Company and constitutes the valid and binding
agreement of the Company, enforceable in accordance with its terms, except (i)
as limited by applicable bankruptcy, insolvency, reorganization or similar laws
relating to or affecting the enforcement of creditors' rights


10



--------------------------------------------------------------------------------





generally and (ii) as limited by equitable principles generally. Any person
executing this Warrant on behalf of the Company is a duly authorized officer of
the Company with all necessary legal authority to bind the Company generally and
with the specific legal authority to cause the Company to execute and deliver
this Warrant.


6.2    Validity of Securities. This Warrant, when sold by the Company against
the consideration therefor as provided herein, will be validly authorized,
issued and fully paid. The issuance and delivery of the Warrant is not subject
to any consent, approval, preemptive or any similar rights of the shareholders
of the Company (which has not been duly secured or waived), including without
limitation any pre-emptive rights, or any liens or encumbrances except for
restrictions on transfer provided for herein or under applicable securities
laws; and when and if shares of Warrant Stock are issued upon conversion and in
accordance with the terms hereof and this Warrant is converted for such Warrant
Stock, such securities will be, at each such issuance, validly issued shares of
Warrant Stock in the Company’s capital, in compliance with all applicable
securities laws and free of any liens or encumbrances except for restrictions on
transfer provided for herein, in the Constitutional Documents or under such
applicable securities laws.


6.3    Capitalization. At the Issue Date, the authorized capital of the Company
consists of 100,000,000 shares of Common Stock of which 18,935,594 shares are
issued and outstanding; and 9,764,000 shares of Preferred Stock, none of which
are issued and outstanding.  As of the Issue Date, the Company has reserved a
total of 3,700,000 shares of its Common Stock for issuance under its 2008 and
2011 Equity Incentive Plans, of which 2,532,734 shares are reserved for issuance
upon exercise of outstanding options.  The Company has also reserved 7,032,699
shares for issuance upon exercise of outstanding warrants.. Except as specified
in this Section 6.3 there are no other options, warrants, conversion privileges
or other contractual rights presently outstanding to purchase or otherwise
acquire any authorized but unissued shares of the Company's capital stock or
other securities.


6.4    No Conflict. The execution and delivery of this Warrant do not, and the
consummation of the transactions contemplated hereby and thereby will not,
conflict with, or result in any violation of, or default (with or without notice
or lapse of time, or both), or give rise to a right of termination, cancellation
or acceleration of any obligation or to a loss of a material benefit, under, any
provision of the Company’s Constitutional Documents, as amended, or any
mortgage, indenture, lease or other agreement or instrument, permit, concession,
franchise, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to the Company, its properties or assets, the effect of
which would have a material adverse effect on the Company or materially impair
or restrict its power to perform its obligations as contemplated hereby.


6.5    Governmental and other Consents. As at the Issue Date, no consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any governmental authority or other
person or entity is required on the part of the Company in connection with the
issuance, sale and delivery of the Warrant and the Warrant


11



--------------------------------------------------------------------------------





Stock, except such filings as shall have been made prior to and shall be
effective on and as of the date hereof or filings to be made with the SEC and
NASDAQ that will be made by the date due. All Company and stockholder consents
required in connection with issuance of the Warrant and Warrant Stock have
either been obtained by the Company or no such consents are required.


6.6    Exempt from Registration; Sale Status. As at the Issue Date, assuming the
accuracy of the representations and warranties of Holder in Section 7 hereof:
(i) the offer, sale and issuance of the Warrant and the Warrant Stock will be
exempt from any registration requirements of the Securities Act, the
registration and qualification requirements of applicable state securities laws,
and (ii) the Warrant Stock issuable upon Exchange of this Warrant will be free
of restrictions on transfer, except under the terms of Rule 144.


6.7    Delivery of Information; Accuracy. The Company acknowledges its delivery
of certain Representations and Warranties in connection with the Loan Agreement
and this Warrant (the “Representation Letter”) to PFG, which Representations and
Warranties form the basis for Holder purchasing this Warrant. As at the Issue
Date, the information contained in the Representation Letter and all documents,
instruments and other information delivered to Holder in connection therewith
are true, correct, accurate and complete in all material respects.


6.8    Reporting Obligations. The Company is and will remain subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act and (i) has
filed and will file all required reports under Section 13 or 15(d) of the
Exchange Act, as applicable, during the 12 months preceding the Issue Date,
other than Form 8-K reports; and (ii) has submitted and will submit
electronically and posted on its corporate Web site, if any, every Interactive
Data File required to be submitted and posted pursuant to Rule 405 of Regulation
S-T (a “Reporting Issuer”). Without limiting the foregoing, if the Company
ceases to timely file periodic reports under the Exchange Act, the Company shall
from time to time promptly provide a copy of its most recent annual, quarterly
and other interim reports to Holder.


6.9    Quotation on NASDAQ. The Warrant Stock issuable upon exchange of this
Warrant has been authorized for quotation on the Nasdaq Stock Market. Any
filings required to be made by the Company by such market, including, without
limitation, the Financial Industry Regulatory Authority (“FINRA”) shall be
timely made and any required authorizations or approvals for the consummation of
the transactions contemplated herein, including, without limitation, the
issuance of the Warrant Stock, have been obtained.
6.10    Non-Public Information. The Company shall not at any time provide PFG
any material nonpublic information, unless pursuant to the Loan Agreement (and
only so long as Holder has not made a request as provided therein not to receive
material non-public information) and will publicly disclose the terms of this
Agreement on Form 8-K under the Exchange Act (including it as an exhibit thereto
if it deems it required under applicable law) promptly following the date
hereof.
    


12



--------------------------------------------------------------------------------





Section 7.    Representations and Warranties of Holder. Holder hereby represents
and warrants to the Company as of the Issue Date as follows:


7.1    Investment Experience. Holder is an “accredited investor” within the
meaning of Rule 501 under the Securities Act, and was not organized for the
specific purpose of acquiring the Securities. Holder is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire the
Securities. Holder has such business and financial experience as is required to
give it the capacity to protect its own interests in connection with the
purchase of the Warrant and the Warrant Stock.


7.2    Investment Intent. Holder is purchasing the Warrant for investment for
its own account only and not with a view to, or for resale in connection with,
any “distribution” thereof within the meaning of the Securities Act. Holder
understands that neither the Warrant nor the underlying Warrant Shares have been
registered under the Securities Act nor registered or qualified under any state
securities law in reliance on specific exemptions therefrom, which exemptions
may depend upon, among other things, the bona fide nature of Holder’s investment
intent as expressed herein.


7.3    Authorization. Holder has all requisite power and has taken all requisite
action required of it to carry out and perform all of its obligations hereunder.
The execution and delivery of this Warrant has been duly authorized, executed
and delivered on behalf of Holder and constitutes the valid and binding
agreement of Holder, enforceable in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization or similar laws
relating to or affecting the enforcement of creditors’ rights generally and (ii)
as limited by equitable principles generally. The consummation of the
transactions contemplated herein and the fulfillment of the terms herein will
not result in a breach of any of the terms or provisions of Holder’s
constitutional documents or instruments. Any person executing this Warrant on
behalf of Holder is a duly authorized officer of Holder with all necessary legal
authority to bind Holder generally and with the specific legal authority to
cause Holder to execute and deliver this Warrant.




Section 8.    Restrictive Securities Legend.


This Warrant and the Warrant Stock have not been registered under any securities
laws. Accordingly, any Share certificates issued pursuant to the conversion of
this Warrant shall (until receipt of an opinion of counsel in customary form
that such legend is no longer necessary) bear the following legend:


THIS WARRANT AND THE WARRANT SHARES ISSUABLE UPON CONVERSION HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OF DISTRIBUTION THEREOF. NO


13



--------------------------------------------------------------------------------





SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN CUSTOMARY FORM THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT.
    
Section 9.    Notices.


All notices to be given under this Warrant shall be in writing and shall be
given: (i) personally, or (ii) by reputable private delivery service, (iii) by
regular first-class mail, or certified mail return receipt requested, or (iv) by
fax, or (v) by electronic mail. If sent by fax or electronic mail, such notice
shall also be sent concurrently by one of the other methods provided herein (but
shall be deemed delivered when sent, as provided below). Notices may be sent to
the parties in accordance with their contact details specified below or to any
other address, fax number or electronic mail address later designated in writing
by a party. All notices shall be deemed to have been given upon delivery in the
case of notices personally delivered, or at the expiration of one Business Day
following delivery to the private delivery service, or two Business Days
following the deposit thereof in the United States mail, with postage prepaid,
or upon transmission during a Business Day if it is also during the Business Day
where the notice where the notice is intended to be received (or the next
Business Day if not transmitted during the Business Day in the time zone of the
receiving party) in the case of notices sent by fax or electronic mail, but
subject to reasonably concurrent transmission by another method, as specified
above. The addresses for such communications shall be:


if to Holder, at


Partners for Growth IV, L.P.
1660 Tiburon Blvd.
Tiburon, California 94920
Attention: Chief Financial Officer
Fax: (415) 781-0510
Email: Notices@pfgrowth.com


with a copy (not constituting notice) to


Greenspan Law Office
Attn: Benjamin Greenspan, Esq.
620 Laguna Road
Mill Valley, CA 94941
Fax: (415) 738-5371
Email: ben@greenspan-law.com


with the original of this Warrant and any replacement, restatement or reissue of
this Warrant to be delivered to:


Robert W. Baird & Co., Inc.


14



--------------------------------------------------------------------------------





555 California Street, Suite 4900
San Francisco, CA 94104
ATTN: John Fitzgibbons
Phone # 415-627-3225
Email: JFitzgibbons@rwbaird.com


or


if to the Company, at


CANCER GENETICS, INC.
201 Route 17 N., 2nd Floor
Rutherford, NJ 07070
Attn: Jay Roberts
Tel: (201) 636-7231
Email: Jay.Roberts@cgix.com


with a copy to:


Lowenstein Sandler LLP
Attn: Alan Wovsaniker
65 Livingston Avenue
Roseland, New Jersey 07068
Tel: (973) 597-2564
Fax: (973) 597-2565
Email: awovsaniker@lowenstein.com


Each party hereto may from time to time change its address for notices under
this Section 9 by giving at least 10 calendar days' notice of such changes
address to the other party hereto.


Section 10. Amendments and Waivers.


This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.


Section 11. Applicable Law; Severability.


This Warrant shall be governed by and construed and enforced in accordance with
the laws of the State of Delaware. If any one or more of the provisions
contained in this Warrant, or any application of any provision thereof, shall be
invalid, illegal, or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and all other
applications of any provision thereof shall not in any way be affected or
impaired thereby.




15



--------------------------------------------------------------------------------





Section 12.    Electronic Execution of Warrant.


The parties agree that the Warrant may be signed electronically by a party and,
in such case, this Warrant shall be deemed to be an electronic record as such
term is defined in Section 1633.2(g) of the Uniform Electronic Transactions Act
enacted in the State of California (UETA) signed by the parties using electronic
signatures (as defined in Section 1633.2(h) of UETA. The parties irrevocably
agree to recognize and accept the use of electronic signatures and records in
connection with the execution, storage and delivery of the Warrant, whether for
purposes of transfer, enforcement or otherwise. Accordingly, and consistent with
Sections 1633.12(d) and 1633.13 od UETA, any requirement that the Warrant must
be tendered in original form or manually signed shall be deemed satisfied by
delivery of any transmitted or delivered paper form of the Warrant and the same
may not be excluded as evidence of the Warrant in any proceeding solely because
the Warrant was executed in whole or in part in electronic form. As an ongoing
obligation, the Company shall procure that no transfer agent, acquiring party or
Company equityholder representative (e.g., responsible person for distributing
proceeds of a merger or sale transaction to equityholders) refuse to accept
delivery of this Warrant as electronically signed, delivered and/or stored as a
condition to receiving consideration due in connection with this Warrant. To the
extent that a third party fails to recognize this Warrant as electronically
signed, the Company shall treat this Warrant as lost or stolen under Section
2(b) of this Warrant (except that Holder shall not be required to give any
indemnity or undertaking as a condition to replacement of this Warrant) and
shall promptly manually execute and deliver to Holder for its manual execution a
replacement Warrant, all costs of which shall be for the account of the Company
as contemplated in Section 2(c).


Section 13.    Construction.


Section headings are only used in this Agreement for convenience. The Company
and Holder each acknowledge that the headings may not describe completely the
subject matter of the applicable Section, and the headings shall not be used in
any manner to construe, limit, define or interpret any term or provision of this
Agreement. This Agreement has been fully reviewed and negotiated between the
parties and no uncertainty or ambiguity in any term or provision of this
Agreement shall be construed strictly against either party under any rule of
construction or otherwise.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




16



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed on
the day and year first above written.


COMPANY:


CANCER GENETICS, INC.








By: /s/ John A. Roberts                        


Name: John A. Roberts                        


Title: COO & EVP Finance                 


ACKNOWLEDGED AND AGREED:


HOLDER:


Partners for Growth IV, L.P.




By: /s/ Philip Lawson                 
      Philip Lawson             , Manager of Partners for Growth IV, LLC,
Its General Partner









    




PFG – CANCER GENETICS, INC. Warrant Signature Page



--------------------------------------------------------------------------------








Exhibit A


To: CANCER GENETICS, INC.




ELECTION TO EXCHANGE OR EXERCISE


The undersigned hereby exercises its right to Exchange its Warrant for
_________________ fully paid, validly issued and nonassessable:


c    Shares of Common Stock


The undersigned hereby exercises its right to Exercise its Warrant for
_________________ fully paid, validly issued and nonassessable:


c    Shares of Common Stock




[check one box]


covered by the attached Warrant in accordance with the terms thereof.


and requests that certificates or other legal evidence of ownership of such
Shares be issued in the name of, and delivered to:




______________________
______________________
______________________


Date: _____________________ [Holder]




By _________________________
Name:
Title:









--------------------------------------------------------------------------------








Exhibit B


ASSIGNMENT FORM


To: CANCER GENETICS, INC.


The undersigned hereby assigns and transfers this Warrant to


__________________________________________________
(Insert assignee’s social security or tax identification number)


____________________________________________________________________
(Print or type assignee’s name, address and postal code)
____________________________________________________________________


____________________________________________________________________




and irrevocably appoints _______________________________________ to transfer
this Warrant on the books of the Company.


Date: __________________ Partners For Growth IV, L.P.




By __________________________
Name: _______________, Manager of
Partners for Growth IV, LLC, Its General Partner





